EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey C. Totten on 17 March 2021.

The application has been amended as follows: 


In the claims:


	Claim 21, line 2: Replaced “matakaolin” with --metakaolin--.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, either taken alone or in combination, fails to teach:
	wherein said fine particulate composition comprises no more than 3 wt. % of impurities other than alumina, silica, aluminosilicate and ZrO2.

	Claims 20-23: Depend directly from claim 1.


	wherein said dust comprises no more than 3 wt. % of impurities other than alumina, silica, aluminosilicate and ZrO2.

Claims 3-5, 7-11, and 19: Depend directly from claim 2.

	Claim 12: The prior art, either taken alone or in combination, fails to teach:
	wherein said dust comprises no more than 3 wt. % of impurities other than alumina, silica, aluminosilicate and ZrO2.

	Claims 13-15: Depend directly from claim 12.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


18 March 2021

/KEVIN P KERNS/Primary Examiner, Art Unit 1735